The opinion of the Court was delivered by
CARPENTER, J.,
sitting in place of the Chief Justice. The office of Inspector of Flour for the Parishes of St. Philip’s and St. Michael’s was created by the Act of Assembly of December 20, 1850. The Inspector was to be appointed by the Governor, and hold his office for two years ; to give a bond to the State, and take an oath of office, before the Clerk of the Court of Common Pleas, for the performance of the duties of his office. The office thus created was a State office. The Act of 1854 amended the foregoing Act by transferring the power of appointment from the Governor to the City Council of Charleston; but the amendment did not change the character of the position by making it a municipal instead of a State office; nor did it give the City Council of Charleston any power or authority to alter or abridge the nature or tenure of the office. — 12 Stat., 8, 316.
It is a well settled principle of the common law, that, in all cases of appointments under powers, the appointment is not revocable, unless expressly made so at the creation of the power. When an appointment is made, the party, in contemplation of law, takes immediately from the creator of the power. An officer thus created is the creature of the law which confers the power of appointment, and he holds his position the same as if his name had been specially mentioned in the statute. — Shower, 523, cited in ex parte Hennen, 13 Peters, 230.
The City Council of Charleston having, on the 29th of December, 1868, appointed C. N. Averill to the office of Inspector of Flour, under authority of the Acts of 1850 and 1854, for the term of two years, subsequently, by an Ordinance ratified May 20, 1869, declared that and certain other offices vacant, and provided for an election to fill the vacancies thus created ; and, under the operation of this Ordinance, the City Council of Charleston proceeded to elect'Mr. Caulfield, the jfiaintiff in error, to the office of Inspector of Flour.
In my judgment, the Ordinance of the City Council of Charleston, of May 20, 1869, did not make the office of Flour Inspector vacant, because the City Council had no power or authority to abridge the tenure of the office, which was created and regulated by the State. As we have seen, the power of appointment of the officer, conferred by the Legislature upon the City Council, does not carry with it the power of removal, or to abridge the term of office.
*466The counsel for the plaintiff in error insists that, pursuant to the first Section of the Act to regulate the tenure of certain offices, the appointments thereto, and for other purposes, ratified August 15, 1868, the right of C. N. Averill to the office of Flour Inspector was terminated by the election of Martin Caulfield thereto. I had occasion to give construction to the Act referred to in a judgment pronounced in the case of The State Ex Rel. The Attorney General vs. Henry Trescott. In that case, I held that the office then in question, that of Register of Mesne Conveyance, not being one of those provided for by the Constitution, was liable to be altered or abolished by the legislative powers of the State, upon the organization of the permanent Government. But the General Assembly, having chosen not to amend the Act, or to abolish the office, but to provide, instead, that the incumbent should remain in office until his successor should be elected and qualified, I held that the word “until,” in the above connection, was a word of limitation, the meaning of which was that he should continue in office until the election or appointment and qualification of his successor, according to law, and no longer. To this construction of the statute I shall adhere, although recognizing the force of the reasoning of the counsel for the defendant in that ease.
But I am not prepared to extend the effect and operation of the Act of August 15,1868, beyond what I then conceived to have been its necessary meaning, if it was to have any meaning at all; for it is, in general, true, that a statute shall not bo so construed as to operate retrospectively, or to take away any right, unless it contains either an enumeration of the cases in which it is to have such an operation, or words which can have no meaning unless such construction is adopted — Broom’s Legal Maxims, 29. To give to the Act of 1868 the operation contended for in behalf of the plaintiff in error, will not only be to extend it, by implication, to a case not within those enumerated, but to repeal a former and express statute; and implied repeals are not favored by the law, since they carry with them a tacit reproach that the Legislature thus ignorantly, and without knowing it, made one Act repugnant to and inconsistent with another. — Broom’s Legal Maxims, 24.
' But, admitting the right and power of the Legislature to repeal its former Act, by implication, by the passage of a subsequent and inconsistent Act, it cannot be held that the Legislature has delegated to a municipal corporation the power to repeal an Act of the Legislature, or to alter or abridge the tenure of offices created by *467the Legislature, without the most explicit declaration of such intent, or the most absolutely necessary implication. It has been held that the Legislature cannot confer upon a municipal corporation the power to repeal, by Ordinance, a statute of the State. — Abbott on Corporations, 491. It is certain that the case is not expressly referred to in the statute; and, in my judgment, it cannot be maintained by necessary implication. The cause of exclusion from office of Averill does not proceed from the Act itself, but from the election held by the City Council, under their Ordinance declaring the office vacant. If the election of Flour Inspector had been postponed until the existing tenure of office had expired by the Act itself, no right would have been violated. The wrong done is by the Ordinance of the city interpreting the Act as declaring the office vacant as a necessary implication from its language. The Ordinance of the City Council which declares the office vacant is, therefore, null and void.
But, whether I am right or not, in the foregoing conclusions, there is another fact in the ease which has not been adverted to in argument, but which seems to me to be entirely conclusive upon the point that the City Council of Charleston derived from the Act to regulate the tenure of certain offices and appointments no authority to declare vacant the office of Flour Inspector. The Act itself, as we have seen, was ratified on the 15th of August, 1868, when the office of Flour Inspector was held by another person, while Mr. Averill, the relator, was elected on the 29th of December following. The Act, if it had any application to the office of Flour Inspector, operated upon the incumbent of that office at the time of the passage of the Act, who had been appointed thereto under the Provisional Government, or under military authority, and whose office was terminated upon the appointment and qualification, according to law, of a Flour Inspector — that is, upon the appointment and qualification of C. N. Averill. The Act of August 15, 1868, simply declares' that certain officers shall hold their offices until their successors shall be duly elected or appointed. Supposing the office of Flour Inspector to be one of those embraced in the Act, then Mr. Averill was the successor of the incumbent of the office appointed under military authority or the Provisional Government; and the Act cannot refer to Mr. Averill, because he was not appointed under authority of either, but was elected by the City Council, under authority of a law of the State.
For these reasons, as well as those • given in the opinion of the *468Ghief Justice, I am of the opinion that the judgment of ouster upon the information should be sustained, and the writ of error dismissed.
WtUard, A. J., concurred.
Wright, A. J., dissented.